Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office action is based on the 17/361213 application originally filed June 28, 2021.
Amended claims 67-75, filed June 28, 2021, are pending and have been fully considered.  Claims 1-66 have been canceled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 67-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,950,305. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application and U.S. Patent ‘305 discloses heating a solar reforming reactor from a solar concentrator, the reactor comprising reactor channels and product return flow channels separated by a middle plate, the middle plate providing both a wall of the reactor channels and wall of the product return flow channels; reacting the reactants in the presence of a catalyst in the reaction channels of the reactor to generate a product stream; and conveying the product stream from the reaction channels to the product return channels while maintaining thermal contact across the middle plate and between the product stream and the reactants in the reaction zone.  The present application and U.S. Patent ‘305 disclose obvious variations, within the claims and specification, of pre-treating the reactants.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The present invention is allowable over the applied prior art of record, the references cited in the on the PTO-892 because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a method of providing a solar energy augment to the chemical energy content of a reactant stream, the method comprising: heating a solar reforming reactor from a solar concentrator, the reactor comprising reactor channels and product return flow channels separated by a middle plate, the middle plate providing both a wall of the reactor channels and wall of the product return flow channels; reacting the reactants in the presence of a catalyst in the reaction channels of the reactor to generate a product stream; and conveying the product stream from the reaction channels to the product return channels while maintaining thermal contact across the middle plate and between the product stream and the reactants in the reaction zone.  Particularly, Mankins (US 2010/0098599) discloses a method of converting solar energy into chemical energy including a solar reformer reactor and a solar concentrator but fails to specifically teach and/or suggest the method of independent claim 67 of the present invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771